DETAILED ACTION
IVT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claim (s)
Claims 1-20 have been examined. 

Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Claim 7 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 7. See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits. 
Claim 14 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 14 which depends from claim 8 and claims 9-13. See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claims 16-17 are indefinite because they are considered hybrid claims. See MPEP §2173.05(p) II. In particular, because claims 16, 17 recite both a medium and a computer system and method for using a  computing device and system, the claim does not apprise a person of ordinary skill in the art of its scope. Additionally, the claims are directed to neither a "process" or a "machine" but rather embrace or overlap two different statutory classes of invention as set forth in 35 U.S.C. §101.
For example, claims 16 and 17 recite “medium” and "system." In light of this evidence, one of ordinary skill in the art could reasonably interpret these recitations as express intent by Applicant(s) to claim a product claim. Alternatively, claims 16, 17 also recite "performing the method steps." One of ordinary skill in the art could also reasonably interpret these recitations as express intent by Applicant(s) to include method steps. In light of this conflicting evidence, the scope of the claims is not known. Additionally, a person of ordinary skill in the art could reasonably interpret claims 16, 17 to be drawn to both a product or process.
Therefore in accordance with §2173.05(p) II. which states that a single claim must be drawn to either a product or process (but not both) and because a potential competitor of Applicant(s) would not know whether possession alone of the claimed structure constituted infringement, or alternatively, if infringement required the execution of the recited method steps, the claims are indefinite. If Applicant(s) overcome this particular 35 U.S.C. §112, 2nd paragraph rejection, the related 35 U.S.C. §101 rejection will also be withdrawn. For prior art purposes, the Examiner will interpret claims 16, 17 as claims directed to a product only.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

2019 Revised Patent Eligibility Guidance (PEG): Step 1: 
Claims 1-17 recite(s) a selection device, which is within a statutory category (machine.). Claim 18 recite(s) a selection method, which is within a statutory category (process.). Claim 19 recite(s) a non-transitory computer-readable recording medium, which is within a statutory category (manufacture.). 

2019- Step 2A - Prong One: 

Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
The limitation of Independent claims 1-20 recites at least one abstract idea. Specifically, claim 1 recites the steps of:  
A computer system configured to support clinical decision-making associated with patient treatment during the course of an ovarian stimulation cycle, the system comprising: 
one or more computing devices programmed to:
receive patient training data for a plurality of patients;
create at least one decision model using the patient training data;
receive patient input data for at least one patient; 
provide the patient input data as input to the at least one decision model;
obtain output from the decision model; and 
generate at least one recommendation for patient treatment for presentation via a user interface based on the output of the decision model..  
.  
The limitations “receive patient training data for a plurality of patients; create at least one decision model using the patient training data; receive patient input data for at least one patient; provide the patient input data as input to the at least one decision model; obtain output from the decision model” constitutes c) mental processes because these limitation could be performed by the user to receive, provide, create patient information  obtain the user preference,  or exercise information…. Accordingly, the claim is directed toward at least one abstract idea. 
The limitations of ” generate at least one recommendation for patient treatment for presentation via a user interface based on the output of the decision model” constitutes (b) certain methods of organizing human activity (e.g. fundamental economic principles or practice including hedging, insurance, mitigating risk; etc., commercial or legal interactions including agreements in the form of contracts, etc., managing personal behavior or relationships or interactions between people including social activities, teaching, following rules or instruction, etc.) because  these limitation could be performed by the professionals to generate the recommendation. Accordingly, the claim is directed toward at least one abstract idea. 

The limitation of Independent claim 18 recites at least one abstract idea. Specifically, claim 18 recites the steps of
A computer system configured to use a repository of patient medical records in supporting clinical decision-making, the system comprising: 
one or more computing devices programmed to, at least: 
receive, from a source computing device, data representing an order associated with treatment of a medical condition; 
interpret the order to determine search criteria for use in identifying records related to the medical condition; 
initiate a search of a database of patient medical records based on the search criteria to identify treatment information concerning different treatments previously employed for treating the medical condition; and 
transmit the treatment information to the source computing device.

The limitations “receive, from a source computing device, data representing an order associated with treatment of a medical condition; interpret the order to determine search criteria for use in identifying records related to the medical condition; initiate a search of a database of patient medical records based on the search criteria to identify treatment information concerning different treatments previously employed for treating the medical condition” constitutes c) mental processes because these limitation could be performed by the user to receive, interpret, initiate patient information  …. Accordingly, the claim is directed toward at least one abstract idea. 
The limitations of ”initiate a search of a database of patient medical records based on the search criteria to identify treatment information concerning different treatments previously employed for treating the medical condition; and  transmit the treatment information to the source computing device” constitutes (b) certain methods of organizing human activity (e.g. fundamental economic principles or practice including hedging, insurance, mitigating risk; etc., commercial or legal interactions including agreements in the form of contracts, etc., managing personal behavior or relationships or interactions between people including social activities, teaching, following rules or instruction, etc.) because  these limitation could be performed by the professionals to identify treatment information. Accordingly, the claim is directed toward at least one abstract idea
Furthermore, the abstract idea for claim 8 is identical as the abstract idea for claim 1, because the only difference between claims 1 and 8 is that claim 1 recites a system whereas claim 8 recites a s method. . 
Furthermore, the following depending claims further define the at least one abstract idea, and thus fail to make the abstract idea any less abstract. 
Dependent claims 2-7, 9 recite the additional decision model such as the regression model, random forests model as being part of the abstract idea, and thus part of mental processes. 

2019 PEG: Step 2A - Prong Two: 
 
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim, as a whole, integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” 
In the present case, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”): 
Claim 1 recites 
A computer system configured to support clinical decision-making associated with patient treatment during the course of an ovarian stimulation cycle, the system comprising: 
one or more computing devices programmed to:
receive patient training data for a plurality of patients (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f));
create at least one decision model using the patient training data (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f));
receive patient input data for at least one patient (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)); 
provide the patient input data as input to the at least one decision model (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f));
obtain output from the decision model; and 
generate at least one recommendation for patient treatment for presentation via a user interface based on the output of the decision model ((merely data gathering steps as noted below, see MPEP 2106.05(g)))..  

For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application. 
Regarding the limitation “computing devices programmed to:receive patient training data for a plurality of patients; create at least one decision model using the patient training data, provide the patient input data as input to the at least one decision model”, this is a pre-solution activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)). 
Regarding the additional limitation of ”generate at least one recommendation for patient treatment for presentation via a user interface based on the output of the decision model”, this is a post-soluton activity. The examiner submits that this additional limitation merely adds insignificant extra-solution activity of gathering data to the at least one abstract idea in a manner of post solution activity that does not meaningfully limit the at least one abstract idea ((merely data gathering steps as noted below, see MPEP 2106.05(g))). 
Claim 18 recites 
A computer system configured to use a repository of patient medical records in supporting clinical decision-making, the system comprising: 
one or more computing devices programmed to, at least: 
receive, from a source computing device, data representing an order associated with treatment of a medical condition (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)); 
interpret the order to determine search criteria for use in identifying records related to the medical condition (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)); 
initiate a search of a database of patient medical records based on the search criteria to identify treatment information concerning different treatments previously employed for treating the medical condition (using a computer as tools to carry out the abstract idea as noted below, See MPEP 2106.05(f)); and 
transmit the treatment information to the source computing device ((merely data gathering steps as noted below, see MPEP 2106.05(g))).

Particularly, the use of a user interface, a decision model, a computing device is not positively claimed in the claim as it defines the service but is claimed at such a high level of generality that it represents mere instructions to implement an abstract idea MPEP 2106.05(f)
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application. 
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to implement and revise a treatment plan, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is not more than a drafting effort designed to monopolize the exception (see 2019 PEG and MPEP § 2106.05). 
For these reasons, representative independent claims 1, 8, 18 do not recite additional elements that integrate the judicial exceptions into a practical application. (The Examiner notes the mere recitation of a processor, computing device, a user interface devices does not take the claim out of the mental process grouping. Thus the claim recites an abstract idea)

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.

2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. 
For claims 1, 18-19 limit the use of a selection device, etc.... The specification merely describes the use of these computing components. The Examiner submits that these limitations amount to merely using these computer devices as well-understood, routine, conventional activity (Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ2d 1649, 1654 (Fed. Cir. 2018).), and MPEP 2106.05(d)(I)(2). Further the use of generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patient-ineligible abstract idea into a patent-eligible invention”). 

For the reasons stated, the claims fail the Subject Matter Eligibility Test and are consequently rejected under 35 USC 101. Therefore, claims 1-19 are rejected under 35USC101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elashoff et al. (US. 20140107934A1) in view of Wong et al. (US. 20130162795A1 hereinafter Wong). 

With respect to claim 1, Elashoff teaches a computer system configured to support clinical decision-making associated with patient treatment during the course of an ovarian stimulation cycle, the system comprising: 
one or more computing devices programmed to: 
receive patient training data for a plurality of patients (‘934; Para 0107; the prognosis predictor is trained with training data from a plurality of women for whom fertility-associated phenotypic traits, fertility-associated medical interventions, and pregnancy outcomes are known. The plurality of women used to train the prognosis predictor is also known as the training population.) 
create at least one decision model using the patient training data (‘934; Para 0112: the prognosis predictor is based on a regression model, preferably a logistic regression model. Such a regression model includes a coefficient for each of the markers in a selected set of markers of the invention. In such embodiments, the coefficients for the regression model are computed using, for example, a maximum likelihood approach); 
receive patient input data for at least one patient (‘934; Para 0151: a computer having an I/O device, e.g., a CRT, LCD, LED, or projection device for displaying information to the user and an input or output device such as a keyboard and a pointing device, (e.g., a mouse or a trackball), by which the user can provide input to the computer. ) ; 
provide the patient input data as input to the at least one decision model (‘934; Para 0117-0118); 
obtain output from the decision model 934; Para 0151); and 
Wong teaches 
generate at least one recommendation for patient treatment for presentation via a user interface based on the output of the decision model (‘795; Para 0128: l n assessment report section, which may include information relating to how the assessments/determinations were arrived at as described herein. The interpretive report can include, for example, time-lapse images of the embryo or pluripotent cell being assessed, and/or gene expression results. The assessment portion of the report can optionally also include a recommendation(s) section. For example, where the results indicate good developmental potential of an embryo, the recommendation can include a recommendation that a limited number of embryos be transplanted into the uterus during fertility treatment as recommended in the art)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of claim ed invention to modify the system of Elashoff with the technique of presentation fertility information on user interface as taught by Wong and the motivation is to present patient information on user interface. 
Claims 16-18 is rejected as the same reason with claim 1. 

With respect to claim 2, the combined art teaches the computer system of Claim 1, wherein the at least one decision model comprises a regression model (‘934; Para 0111-0113).  

With respect to claim 5, the combined art teaches the computer system of Claim 3, wherein the at least one decision model comprises four decision models, wherein the set of one or more random decision forests comprises four random decision forests, and wherein the decision models are for obtaining decisions on, respectively, (1) continuing or canceling an ovarian stimulation cycle, (2) if the cycle is to continue, whether to trigger egg retrieval or to continue stimulation, (3) if stimulation is to be continued, the date of the next monitoring appointment, and (4) if stimulation is to be continued, whether the dose of stimulation medication is to be increased or decreased, or remain the same (‘934; Para 0034: Table 1:. …containing oocytes upon retrieval, count metaphase 1 stage eggs upon retrieval) 

With respect to claim 6, the combined art teaches the computer system of Claim 4 or Claim 5, wherein data points for the decision forests include one or more of the following inputs: age of the patient when the cycle began; body mass index of the patient when the cycle began; protocol being followed for the cycle; patient diagnosis category; visit number in the cycle; number of days elapsed since the beginning of the cycle; measured estradiol levels; previously administered stimulation doses; measured diameters of one or more developing follicles (‘934; Para 0034: questions regarding the subject's fertility-associated phenotypic traits, such as her age, smoking habits, or frequency of alcohol consumption).  

With respect to claim 7, the combined art teaches the computer system of any of Claims 2-6, wherein the output from the at least one decision model comprises one or more confidence percentages for one or more potential outcomes, and wherein the at least one recommendation is generated based on the one or more confidence percentages (’934; Para 0146).  

With respect to claim 19, the combined art teaches the computer system of Claim 18 further comprising the database of patient medical records (’934; Para 0035:TABLE 1)  

With respect to claim 20, the combined art teaches the computer system of Claim 18 wherein at least one of the one or more computing devices is programmed to provide a user interface for use in supporting clinical decision making, the user interface configured to receive user input and generate data representing the order associated with treatment of the medical condition (‘935; Para 0152)

Claims 8, 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elashoff et al. (US. 20140107934A1) in view of in view of Willson et al. (US. 20070203755A1 hereinafter Willson)

With respect to claim 8, Elashoff teaches a computer-implemented method using a repository of patient medical records in supporting clinical decision-making during in vitro fertilization (IVF), comprising: 
receiving patient data from a patient electronic medical record (EMR) database associated with treatment of infertility wherein the patient data comprises age, diagnosis, lab testing data prior to start of an IVF cycle, and observations during a process of ovarian stimulation (‘934; Para 0008-0009: By disclosure, Elashoff describes fertility treatment and particularly are useful with in vitro fertilization (IVF);  Para 0035: Elashoff describes Medical history information can be obtained through analysis of electronic medical records, paper medical records, a series of questions about medical history included in the questionnaire, and a combination thereof; Table1 illustrates patient data includes patient age, diagnosis and lab testing data as illustrated in Para 0038)
identifying, in said patient electronic medical record database, information concerning different treatments previously employed for treating infertility (‘934; Para 0106: The information collected from the female subject is then compared to a reference set of data in order to provide a probability of achieving pregnancy. In certain aspects, the reference set includes data collected from of a cohort or plurality of women that have previously undergone the selected fertility treatment); and 
Elashoff does not, Willson teaches 
based on the identified information, generating an order for patient treatment, wherein the order is associated with protocol selection, dose of medication, date of follow up or cycle stop (‘755; Para 0025: An individual image display column contains data concerning a medication order in a corresponding row. Columns that are sortable are identified with an icon; Para 0033: A displayed work shift view as exemplified in FIG. 2 is usable as a clinician Worklist or Care Plan or to indicate a treatment Protocol and/or Care Path for a patient, for example. The MAR Grid treatment order structure is tailored for a care application to present ordered tasks in the MAR Grid with one task or order per row.; Para 0036: data specific to a medication such as dose of medication). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claim ed invention to modify the system of Elashoff with the technique of provide medication management on user interface as taught by Willson and the motivation is to generate an order for patient treatment on user interface. 

With respect to claim 11, the combined art teaches the computer-implemented method of Claim 8, wherein the information concerning different treatments includes resource consumption characteristics, and wherein said resource consumption characteristics are selected from a group consisting of: cost or duration of a treatment or course of treatment, physician or staff hours, cost or quantity of medicine, cost or duration of equipment usage, cost or duration of inpatient stay, or cost or duration of home care (‘934; Para 0035:TABLE 1).  

With respect to claim 12, the combined art teaches the computer-implemented method of Claim 8, further comprising transmitting the order to a patient computing device or a clinician computing device, wherein the transmitting may be performed immediately or held pending approval by a physician (‘934; Para 0161).  

With respect to claim 13, the combined art teaches the computer-implemented method of any of Claims 8-12, wherein the order includes (a) an order for a medical test to be made for a patient, (b) an order for a pharmacological prescription for a patient, (c) an order for a service to be performed for a patient SER (sonographic egg retrieval), (d) an order for diagnostic imaging to be performed for a patient, (e) an order for surgical treatment for a patient, or (f) an order for a form of physiological therapy to be performed on a patient (‘934; Para 0032: egg retrieval).  

With respect to claim 14, the combined art teaches the computer-implemented method of any of Claims 8-13 further comprising: analyzing the different treatment information to determine a difference in diagnosis or treatment associated with said order and corresponding previous diagnoses and treatments recorded for other patients (‘934; Para 0074:.generates a light signal that is recorded by a CCD camera in a sequencing instrument.)  

With respect to claim 15, the combined art teaches the computer-implemented method of Claim 14 further comprising: generating a report of said analysis for display in a user interface (‘934; Para 0152).  



Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elashoff et al. (US. 20140107934A1) in view of Wong et al. (US. 20130162795A1 hereinafter Wong) and further in view of Nowozin et al.(US. 20140122381A1). 

With respect to claim 3, the combined art does not teach, according to the computer system of Claim 1, wherein the at least one decision model is created using a set of one or more random decision forests. However Nowozin teaches the aforementioned feature (‘381; Abstract)  

It would have been obvious to one of ordinary skill in the art before the effective filing date of claim ed invention to modify the system of Elashoff/Wong with the technique of improved decision tree as taught by Nowozin and the motivation is to improved estimates of uncertainty are used when training random decision forests for machine learning (‘381; Abstract). 

With respect to claim 4. The computer system of Claim 3, wherein the at least one decision model comprises two or more decision models, and wherein each of the decision models is created using a different random decision forest. However Nowozin teaches the aforementioned feature (‘381; Abstract) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claim ed invention to modify the system of Elashoff/Wong with the technique of improved decision tree as taught by Nowozin and the motivation is to improved estimates of uncertainty are used when training random decision forests for machine learning (‘381; Abstract). 

Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elashoff et al. (US. 20140107934A1) in view of Willson et al. (US. 20070203755A1 hereinafter Willson) and further in view of Nowozin et al. (US. 20140122381A1). 
 
With respect to claim 9, the combined art does not teach, according to the computer-implemented method of Claim 8, wherein generating the order for patient treatment comprises providing the patient data as input to at least one decision model, wherein the at least one decision model is created using a set of one or more random decision forests. However, Nowozin teaches aforementioned feature (‘381; Abstract). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of claim ed invention to modify the system of Elashoff/Willson with the technique of improved decision tree as taught by Nowozin and the motivation is to improved estimates of uncertainty are used when training random decision forests for machine learning (‘381; Abstract). 

With respect to claim 10, the combined art does not teach, according to the computer-implemented method of Claim 8, wherein the information concerning different treatments includes one or more of diagnosis data, laboratory data, maternal age, sperm parameters, and prior different treatments. However, Nowozin teaches aforementioned feature (‘381 A1; Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claim ed invention to modify the system of Elashoff/Willson with the technique of improved decision tree as taught by Nowozin and the motivation is to improved estimates of uncertainty are used when training random decision forests for machine learning (‘381; Abstract). 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
Yao et al; US-20100036192-A1
Devroey, Pau ; Improving the patient's experience of IVF/ICSI: a proposal for an ovarian stimulation protocol with GnRH antagonist co-treatment; : Human Reproduction 24.4: 764-74. Oxford Publishing Limited (England). (Apr 2009)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211. The examiner can normally be reached Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B Dunham can be reached on 5712728109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIEP V NGUYEN/Primary Examiner, Art Unit 3686